Citation Nr: 1129968	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from January 1963 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO characterized the Veteran's claim for bilateral hearing loss as a request to reopen a previously denied claim, the Board notes that the prior denial in March 2003 never became final, because within one year after that determination additional evidence was received, including private medical records showing hearing loss, with medical evidence of hearing loss not previously of record.  This necessitated the RO's reconsideration of that issue by a December 2004 decision, which was then followed by the Veteran's timely appeal.  

The Board in a January 2009 decision denied service connection for bilateral hearing loss and tinnitus.  However, the Veteran then appealed that decision, and by a single-judge Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated that decision and remanded the case for actions consistent with that Court decision, as discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Board in its January 2009 decision denied service connection for bilateral hearing loss and tinnitus with substantial reliance on an official audiology examination for compensation purposes conducted in August 2006 which provided medical opinions that the Veteran's bilateral hearing loss and tinnitus were not causally related to acoustic trauma in service.  The Board here quotes the following relevant part of the Reasons and Bases portion of the Board's January 2009 decision:

The examiner assessed moderately severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear, with a resulting profound auditory communication problem.  However, the examiner concluded, based on the January 1968 separation audiogram in service showing normal hearing in both ears and the Veteran's report of first becoming aware of having tinnitus a few years after service, as well as based on the Veteran's history of noise exposure, that the Veteran had normal hearing upon service separation, and that neither the Veteran's hearing loss nor his tinnitus is causally related to acoustic trauma in service.  

Upon careful review of that August 2006 examination, the Board observes that the examination report noted the presence of bilateral hearing loss and tinnitus currently based on testing, noted that the Veteran had occupational noise exposures as a mechanic after service, noted that the Veteran reported that he did not have onset of tinnitus until "a few years after service," noted that the Veteran's had undergone an audiogram in service in January 1968 which revealed normal hearing in both ears, and noted that the Veteran had normal hearing when he separated from service.  The examination report did not provide an explicit statement of opinion such as: "The Veteran's bilateral sensorineural hearing loss and associated tinnitus are not causally related to service because of [x, y, and z]."  Rather, the examination report provided findings which were then weighed against a causal link between service and the Veteran's current hearing loss and tinnitus, and then provided an opinion that they were not causally related to service.  The examination report also provided the opinion that the Veteran's tinnitus was causally related to his sensorineural hearing loss, based on the nature and circumstances of the two disorders.  

The Court, by its December 2010 Memorandum Decision, imputed the fact of no showing of hearing loss on service separation as the rationale within the August 2006 audiologist's examination report for there being no causal link between service and current bilateral hearing loss or tinnitus.  This is not an accurate portrayal of the examination report rationale, since the rationale was not so explicit.  The examination report did note the findings upon audiogram in January 1968 and normal hearing upon service separation in the two sentences which immediately followed the sentence opining that the Veteran's hearing loss was not caused by service.  However, other bases of that opinion were contained within the examination report.  In its decision, the Court chose not to be overly expansive in its comprehension of the August 2006 examination report and any correlation between the findings and conclusions within that examination report.  Rather, the Court narrowly read and narrowly comprehended the examination report as not providing adequate reasons or rationale for its medical opinions.  

The Board observes that the August 2006 report did provide some significant detail addressing the nature of both the Veteran's bilateral sensorineural hearing loss and his bilateral tinnitus, as well as historical facts implicated in their etiology, and the Board in its January 2009 decision found these descriptions and findings within the examination report to be adequate.  In finding that the rationale provided by the examiner in the August 2006 medical report was inadequate, the Court cited Stefl v. Nicholson.   The Court in Stefl found that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App.  120, 124-25 (2007).  The Court in its December 2010 decision quoted that portion of the Stefl decision finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion." Stefl, supra, at 125.  A more sufficient explanation supporting a medical opinion is thus now required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to submit any additional information, evidence, or argument in furtherance of his claim.  

2.  Obtain and associate with the claims file all records of treatment or examination for hearing loss and/or tinnitus since January 2009, at VA medical facilities or other indicated sources, with the Veteran's assistance, as appropriate.  

3.  Thereafter, obtain an addendum to the August 2006 official audiology examination report from the audiologist who conducted that examination.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with preparing the addendum.  The examiner should do the following:

a.  The examiner should note that the U.S. Court of Appeals for Veterans Claims has found that the August 2006 official audiology examination report for compensation purposes was inadequate because it did not clearly state the reasoning and evidence supporting its conclusions that the Veteran's bilateral hearing loss and tinnitus were not related to service.  Although the Board in its (now vacated) January 2009 decision did find the August 2006 medical report adequate, the Court in its December 2010 decision failed to find a sufficiently clear rationale for the medical opinions in the August 2006 audiology examination report.   Accordingly, the examiner must now provide a very clear written analysis, carefully spelling out his reasons and rationale for his medical opinions, providing in writing the bases for those conclusions in supporting facts and medical knowledge and in reasoning weighing of the facts and medical knowledge, to include any conjecture or inference and the bases for arriving at any such conjecture or inference.  In  short, the examiner should write down all thinking that goes into his medical conclusions, and should make this thinking very plain using such language as "the Veteran's bilateral hearing loss is causally related to his period to service because of facts [a, b, and c] based on my medical knowledge that [x, y, and z]" or  "the Veteran's bilateral hearing loss is not causally related to his period to service because of facts [a, b, and c] based on my medical knowledge that [x, y, and z]."  

The examiner should make the explanation as clear as possible, so that the reader is not left having to draw any inferences or logical conclusions.  For example, the examiner must not assume that if the examiner provides evidentiary facts a, b, and c which favor his opinion, and that if the examiner then provides the opinion, that the reader will then be able to draw the inference that the opinion is provided based on the support of evidentiary facts a, b, and c.  It was precisely this absence of spelling out logical conclusions that was found inadequate by the Court in its December 2010 decision.   

b.  The examiner should provide his opinion responsive to the following questions:  (1) For any current hearing loss, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hearing loss was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current hearing loss unlikely (i.e., less than a 50-50 probability)?  (2)  For any current tinnitus, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus, was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current tinnitus unlikely (i.e., less than a 50-50 probability)?  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  To reiterate, a complete rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why that is so.

4.  If the requested opinions with complete rationale cannot be obtained from the August 2006 audiology examiner, afford the Veteran a new audiology examination to address the nature and etiology of his claimed hearing loss and tinnitus.  That examiner should be provided the above instructions, including informing of the basis of failure of the prior examination report in August 2006, according to the Court.  

5.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

